IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40448
                         Summary Calendar



ALFRED L. WILSON

                Petitioner - Appellant

     v.

WARDEN U.S. PENITENTIARY BEAUMONT; US PAROLE COMMISSION

                Respondents - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-193
                       --------------------
                         November 12, 2001

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Alfred L. Wilson, federal prisoner # 98870-131, appeals the

denial of his 28 U.S.C. § 2241 petition in which he challenged

the revocation of his parole.   He first avers that he was denied

his due process right to personally confront the victim during

her testimony at the parole-revocation hearing.

     Although Wilson was not allowed to remain in the room during

the victim’s testimony at the revocation hearing, his attorney

was present, and he was given the opportunity to cross-examine


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40448
                                 -2-

the victim.   Accordingly, Wilson was afforded the minimum

procedural due process requirements.     See Morrissey v. Brewer,

408 U.S. 471, 489 (1972).

     We also reject Wilson’s challenge to the sufficiency of the

evidence.   A review of the record reveals that the Parole

Commission had “some evidence” from which to conclude that Wilson

was guilty of the offense of rape, including the police

investigation file and the testimony of Wilson, the victim,

Wilson’s parole officer, the police investigator, and the

victim’s mother and grandfather.     See Villarreal v. United States

Parole Comm’n, 985 F.2d 835, 839 (5th Cir. 1993).     The judgment

of the district court is AFFIRMED.

     AFFIRMED.